Sawyer, C. J., concurring specially:
The characteristics of many powers and duties are so marked that there can be no difficulty in determining whether they belong to the Legislative, Executive or Judicial Departments of the Government. But the lines ■between the several departments are not defined with precision.,- and there are other powers and duties that partake of the-nature of duties pertaining to more than one of these departments, and may as properly be referred to one as the
*541other, or may not strictly belong to either. (In re Cooper, 22 N. Y, 81, 82; People v. Supervisors of El Dorado County, 8 Cal. 58; Stone v. Elkins, 24 Cal. 127; Miller v. Board of Supervisors Sacramento County, 25 Cal. 97; Emery v. Bradford, 29 Cal. 85.) The appointment of an officer, is not strictly, or essentially, an executive, or ministerial duty, nor is it strictly, or essentially, legislative, or judicial. The general rule in this State is, that public officers, of the higher grades, at least, are chosen by the people themselves, yet the people in the election of public officers are not supposed to be charged with the performance of either legislative, executive or judicial functions within the meaning of the Third Article of the Constitution. Other modes of designating the party who shall fill an office, are exceptional. The Constitution itself recognizes appointments by different departments of the Government. The Legislature has authority under the Constitution to create many offices, and to provide the mode of filling them. (Constitution, Art. XI, Sec. 6.) Some are filled by the Legislature, itself; some are authorized by the Act creating the office, to be filled by the Governor; some by an election by the people, and some by an appointment by other officers. The Legislature, if so disposed, might provide that offices created by itself should be filled by appointment made by certain citizens named, having no official relation to either department of the Government. The matter is left entirely to the discretion of the Legislature. When a vacancy occurs, and there is no other mode provided, the Constitution authorizes the Governor to fill it for the time being—temporarily only—till it can be filled in the regularly appointed mode. (Art. Y, Sec. 8.) The duty in the latter case becomes executive in its character, not because it is such in the essential nature of the Act, but because, under the particular circumstances, the Constitution in ” case devolved it upon the Governor. The powei tional, and is only conferred in default of any ot nated mode, in order that the public interests may detriment from a vacancy, when the law has pi *542specific means of filling it. The duties of police officers are executive in their nature. But the designation of the person, who is to act in the capacity of a police officer, ends with the appointment, and is not strictly or exclusively either a legislative, executive or judicial function, within the meaning of Article III of the Constitution, and is not prohibited to either department. It is certainly not a mere ministerial duty.
The person to be appointed is required to have certain qualifications. He must be a citizen of the United States and of the State, and a resident and a qualified voter of the city and county, and he must be “ of good repute for honesty and sobriety;” and he is required to produce evidence to this effect to the Police Commissioners. (Sec. 24.) The examination of these questions, passing upon the sufficiency of the evidence and determining whether the candidates possess the requisite qualifications, are certainly functions partaking essentially of a judicial character. So the power of removal, which is, ordinarily, correlative to the power of appointment, is devolved upon the Police Commissioners. They are to try all charges of oppression or official misconduct, and, if the officer charged is found guilty, remove him. (See. 28.) The act of appointment involves an examination of evidence and determination of the questions whether the party possesses the requisite qualifications, and the act of removal upon charges of misconduct, involves a trial for the offense charged, and a determination that the party is thereby disqualified for the duties of so important an office. Ho one, I presume, would say, that the latter functions do not partake of a judicial character; yet they are no more so than the former. And the functional character of the act of appointment, and of the act of removal, after the preliminary facts upon which they are based are ascertained, is precisely the same.
While police officers may have other duties to perform with reference to the peace and good order of society, they are also expressly made the executive officers of the Court. *543(Laws 1856, pp. 151-53, Secs. 17-26.) Their duties are in great part immediately connected with the Court. In participating in the appointment of police officers, the Police Judge is not executing the process of his Court, or performing any other mere executive act, but is providing an instrument by means of which the executive duties pertaining to his Court, and other duties relating to the execution of the laws, are to be performed. He is to examine into the qualifications of candidates and determine their fitness for the duties required, and, as the result of the determination, appoint or reject. (Secs. 24, 25, 27, 28.) "With this result his functions end, and the performance of the executive duties pertaining to the office then devolve upon the officer appointed. As in all other matters pertaining to proceedings by judicial officers, the duties of the executive officer begins when those of the Judge end. So far as a police officer, as an executive officer of the Police Court, is concerned, he is as much an appendage to the Court as a referee appointed by a Court of law or equity to try an issue or take testimony, or a master in chancery, or a receiver. The duties of these several officers, when appointed, may be different, those of one being essentially executive, of another judicial, and still another, perhaps, of a mixed character; yet the character of the act of appointment is in all essentially the same. While the power to participate in the appointment of police officers may not be strictly judicial, yet, in my judgment, it is neither strictly a legislative or executive function, and neither department of the Government is especially charged with its exercise by the Constitution. And the Constitution only forbids persons charged with the exercise of powers belonging to one department from the exercise of functions pertaining to the other. The powers, thus referred to, must be powers which, in their essential nature, strictly belong to one department, or which are, in express terms, devolved upon one department. For there are many acts that have features at the same time pretaining to more than one department, and which cannot be separated, and each part of the act distrib*544utecl to its appropriate department. To attempt to do it would be to render the adminstration of the Government and the laws impracticable.
I can, therefore, see no valid constitutional obstacle in the way of charging the Police Judge of the City and County of San Francisco, as a member of the Board of Police Commissioners, with this duty.
This view does not appear to me to be in conflict with any of the somewhat numerous cases which have arisen under the constitutional provision under consideration, and it is unnecessary to review those cases, or point out the peculiar and distinguishing characteristics of each.
I deem it proper to add that, in my judgment, if the principles supposed to be established by the case of Burgoyne v. Supervisors of San Francisco were more doubtful than they are, the case has been too often affirmed, and too long regarded as settling the construction of the Constitution upon the point involved, to justify a re-examination as an original question. It was thoroughly and elaborately argued by counsel fully competent to the task, and maturely considered. The question was also in subsequent cases elaborately argued and considered, and the case re-affirmed, till, in later cases, it has been followed without further question by bench or bar—the effort being to distinguish the cases as they arose. Most, if not all, of our predecessors have had occasion to consider the question in some form, and have acquiesced in the construction, if they have not expressly affirmed it. If anything can be regarded as settled, the construction of the Constitution on this point ought to be so regarded, especially as the Constitution has been amended since discussion ceased, and the inconvenience of the construction established was not found sufficient to suggest an amendment.
The counsel in this case do not directly make the point that the decision referred to is erroneous, but content themselves with maintaining that the case now under consideration is consistent with the jDrior decisions. For these reasons, I *545shall decline to enter into a discussion of the propriety of the construction established. Cogent arguments can doubtless be urged upon both sides; but this is a reason for allowing the construction to stand, rather than for disturbing it.
The only remaining question is: Does any statute authorize the Police Judge to act in the appointment of police officers ? That such authority was found at one time under the Consolidation Act is conceded; but, it is claimed, that the provisions of that Act have been superseded by subsequent Acts passed in pursuance of the amendment to section ten, Article VI, of the Constitution, requiring the Legislature to fix by law the jurisdiction of inferior municipal Courts, and the powers, duties and responsibilities of their Judges; that the Judiciary Act of 1863, and the Act of January 27th, 1864, (Laws 1863, p. 344, and Laws 1863-4, p. 30,) cover the entire subject matter of the jurisdiction and powers of the Police Court and the Police Judge, and that, as the subject of appointing Policemen is not mentioned in either, it is reasonable to conclude, that the Legislature did not design to continue this power.
The object of the Consolidation Act of 1856, was, to consolidate the city and county governments of the City and County of San Francisco into one, and provide a local, municipal, corporate government for the territory within the designated boundaries. As subordinate and incidental to the main object, a Police Department was established embracing a Police Court, with a Police Judge, Clerk, Chief of Police and other subordinate police officers, such as usually constitute the executive branch of the Police Department in cities. Sections nineteen and twenty relate to. the Police Court and Police Judges, and prescribe the jurisdiction and powers of the Court and Judge, strictly as such, and the course of proceedings in said Court. Sections twenty-three, twenty-four, twenty-five, twenty-six, twenty-seven and twenty-eight provide for the appointment, super*546vision, trial and removal of the subordinate police officers, and prescribe their qualifications. And it is provided that the appointment shall be made by the Chief of Police, President of the Board of Supervisors and the Police Judge—the concurrence of two being necessary to a choice.
The Board of Supervisors, in their ordinances organizing and regulating the Police Department under section seventy-four, authorizing them to regulate the police and police force of said city and county, have designated these officers, with reference to this duty, the “Board of Police Commissioners;” and they have become known and recognized by this name. The duty assigned them, as we have before seen, is not strictly legislative, executive or judicial, and does not strictly or properly belong to either department of Government, in the sense of the Constitution, and is not forbidden to either, but may be performed by any one, alone or all combined, or it might be performed by the people themselves, or by any other persons authorized by the Legislature, having no official relation to either department of the Government.
The Legislature has chosen to impose the duty of selection upon the three officers named. There has been no direct repeal of these sections, and no Act passed in any respect inconsistent with their provisions, so far as they affect the Police Judge.
Bo other mode has been provided for appointing Policemen, and, unless these sections are still in force, there is no mode of appointment. The Judiciary Act of 1863, and the Act of January 27th, 1864, “to prescribe the jurisdiction of the Police Judge’s Court of the City and County of San Francisco,” only relate to the powers of the Police Court and Judge, which are strictly judicial and properly belong to them, as a Court, and as a Judge. Their provisions relate only to the powers embraced in section nineteen of the Consolidation Act. Bo reference is made to the other branch of the Police Department, of the City Government, provided for in section twenty-three et seq. These Acts, therefore, do not embrace the entire subject matter of Article II of the *547Consolidation Act, and only supersede that portion covered by its provisions*. It cannot he supposed that the Legislature designed to repeal so important provisions of the Act without providing any substitute, by mere silence—by saying nothing about it. That body, evidently, only designed to legislate upon those functions of a strictly judicial character— which pertained to the Court and Judge as such—and not upon those duties which another branch of the law has imposed upon the person holding the office of Police Judge in connection with other persons, as a member of a separate and distinct Board, exercising functions not strictly judicial. And this view is strengthened by a consideration of other acts in pari materia subsequently passed at the same session of the Legislature. In the Act of April 4th, 1864, to confer additional powers upon the Board of Supervisors, etc., (Laws 1863-4, p. 502,) the twelfth subdivision of section one confers authority upon the Board “ to authorize and empower the Police Commissioners of said city and county to appoint and to regulate local Policemen whenever,” etc. The Legislature must have referred to the officers named in section twenty-three of the Consolidation Act, and designated in various ordinances of the city by the name “ Police Commissioners,” for there are no others to whom the term could have applied. This Act in pari materia shows clearly that the same Legislature, which passed the Act of January 27th, 1864, did not suppose they had in any way abrogated these provisions of the Consolidation Act. They recognized the existence of the Board of Police Commissioners, and authorized the Board of Supervisors, in addition to its functions respecting the general police force of the city, to confer additional powers to appoint and regulate local Policemen. I am satisfied that the Acts of 1863 and 1864 cited, in no respect affected those provisions of the Consolidation Act relating to the Police Judge, as a member of the Board of Police Commissioners, and that said provisions are in full force, and authorize that officer to perform the duties therein prescribed. I am of opinion, therefore, that the judgment *548of the District Court is correct, and concur in the judgment of affirmance.